— In two proceedings with respect to the petition nominating petitioners in Proceeding 2 as candidates of the Huntington Taxpayers Party for public office in the Town of Huntington at the general election to be held on November 4, 1969 (Proceeding 1 to invalidate the nominating petition and Proceeding.2 to validate same), the appeal is from a judgment of the Supreme Court, Suffolk County, entered October 15, 1969, which dismissed the petition in Proceeding 1 and directed the respondent Board of Elections to accept the nominating petition. Judgment affirmed, without costs. No opinion. Beldoek, P. J., Christ, Brennan, Rabin and Hopkins, JJ., concur.